   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                           Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to:                       Judge M. Casey Rodgers
 Brandon Adkins, 7:20cv012                       Magistrate Judge Gary R. Jones
 Michele Blum, 7:20cv122
 Marcus Hensley, 7:20cv093
 Ronald E. Sloan, 7:20cv001
 William Wayman, 7:20cv149


                                        ORDER

      In the Trial Group B cases, two Plaintiffs—Adkins and Wayman—have been

diagnosed with a condition referred to in the medical community as hidden hearing

loss (“HHL”).1 HHL is an umbrella term used to describe perceived auditory

dysfunctions that are experienced despite normal audiometric thresholds as

measured by pure tone audiometry in the traditional test frequency range of 250 to

8,000 Hz. Defendants have moved to exclude Plaintiffs’ experts’ HHL-related

opinions as unreliable and speculative because, in their view, the existence of HHL

in humans has not been scientifically established and there is no valid, reliable

methodology for diagnosing it in living humans. See ECF No. 1864 at 16-25.



      1
         Drs. Marc Bennett and Marc Fagelson provide HHL opinions for Adkins. Drs. Lawrence
Lustig and Christopher Spankovich provide HHL opinions for Wayman.
     Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 2 of 17

                                                                                          Page 2 of 17


Plaintiffs challenge the rebuttal opinion on HHL in Adkins’ case by Defendants’

expert, Dr. James Crawford, as lacking a reliable foundation. See ECF No. 1863 at

13-15. A Daubert hearing was held on August 31, 2021. Having considered the

law, the evidentiary record and the parties’ arguments, the Court rules as follows.2

I.     Existence of HHL in Humans

       It is well-established in the medical and audiological communities that

individuals can experience sensorineural auditory dysfunction not captured by

traditional pure tone audiometry.3             Auditory perceptual deficits of this nature

typically manifest as impaired speech perception, difficulty hearing in noisy

environments, temporal processing deficits, tinnitus and/or hyperacusis (i.e.,

abnormal sensitivity to normal environmental sounds).4 The existence of these

deficits in living humans, and the fact that they can “hide” behind normal




       2
         Given the parties’ familiarity with the nature of this multidistrict litigation, the claims and
defenses at issue, and the current evidentiary record, this Order sets forth only what is necessary
to explain the Court’s rulings. The Order also incorporates by reference the applicable legal
standard set forth in prior similar orders. See, e.g., In re 3M Combat Arms Earplug Prod. Liab.
Litig., No. 3:19md2885, 2021 WL 765019, at *1-3 (N.D. Fla. 2021).
       3
          See, e.g., World Health Org., World Report on Hearing (2021) (“WHO 2021”)
(describing noise-induced HHL), ECF No. 1902-3 at 27; M. Charles Liberman & Sharon G.
Kujawa, Cochlear synaptopathy in acquired sensorineural hearing loss: manifestations and
mechanisms, 349 HEARING RSCH. 138, 139 (2017) (“Kujawa-Liberman 2017”), ECF No. 1902-11
at 3.
       4
         See WHO 2021, ECF No. 1902-3 at 27; Lina Motlagh Zadeh et al., Extended high-
frequency hearing enhances speech perception in noise, 116(47) PNAS 23753 (2019) (“Zadeh
2019”) (speech intelligibility, P-GEN-06294.
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 3 of 17

                                                                                      Page 3 of 17


audiometric thresholds, are relatively uncontroversial scientific propositions.5 The

impetus of current research has been to explore the pathophysiological bases for

HHL in order to develop definitive diagnostic tools and potential treatments for the

condition. The capacity of that work to reliably explain the biological mechanisms

underlying HHL in humans is the true substance of Defendants’ attack on the

evidentiary support for the “existence” of HHL.6

       From a legal perspective, scientific evidence conclusively proving the precise

pathophysiological means by which an agent—say, noise—causes a particular

condition or adverse effect—like HHL—is not necessary to a finding of reliability

under Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharm., Inc., 509

U.S. 579 (1993).         See Daubert, 509 U.S. at 590 (“Of course, it would be



       5
          Even scientific literature relied on by Defendants recognizes the existence of this
phenomenon. See, e.g., Lynn Megarbane & Adrian Fuente, Association between speech
perception in noise and electrophysiological measures: an exploratory study of possible
techniques to evaluate cochlear synaptopathy in humans, 59(6) INT’L J. AUDIOLOGY 427, 427
(2020), ECF No. 1932-7 at 3; David Kohrman et al., Hidden hearing loss, a disorder with multiple
etiologies and mechanisms, 10(1) COLD SPRING HARBOR PERSP. MED. 1 (2020), ECF No. 1932-2
at 2-3; Frank E. Musiek et al., CAPD: The Most Common ‘Hidden Hearing Loss,’ 23(3) ASHA
LEADER 1, 2-3 (2018); see also Crawford Rep. (Adkins), ECF No. 1863-5 at 7 (“Occasionally,
patients will present with normal hearing thresholds, but with the complaint of difficulty
understanding speech in noisy environments.”).
       6
          Defendants use the terms HHL and cochlear synaptopathy interchangeably, which,
admittedly, the Court has done too, in the past. In fact, given Defendants’ characterization of HHL
in prior briefing, the Court was stunned to learn, through the instant briefing and related Daubert
hearing, that such a vast body of scientific literature from highly reputed institutions—including
Eaton-Peabody Laboratories at Massachusetts Eye and Ear and Harvard Medical School, and
going back decades, placed the existence of HHL beyond debate. Newly armed with this
knowledge, the Court now retracts its prior extemporaneous remarks about the potential reliability
problems associated with a HHL opinion. See In re 3M, 2021 WL 765019, at *14 n.29.
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 4 of 17

                                                                                       Page 4 of 17


unreasonable to conclude that the subject of scientific testimony must be ‘known’ to

a certainty; arguably, there are no certainties in science.”); Jones v. Otis Elevator

Co., 861 F.2d 655, 662 (11th Cir. 1988) (stating that “absolute certainty” is “not

required” for expert testimony). Rather, an expert need only offer a biologically

plausible explanation that is derived from and supported by existing scientific

knowledge and reasoning, as opposed to conjecture or speculation. See Allison v.

McGhan Med. Corp., 184 F.3d 1300, 1319 n.23 (11th Cir. 1999); Jones, 861 F.2d at

662. The fact that there may be ongoing research or debate in the scientific

community as to the pathophysiological mechanism underlying a condition does not

preclude admission of an expert’s biological plausibility opinion. See In re Johnson

& Johnson Talcum Powder Prod. Mktg., Sales Prac. & Prod. Liab. Litig., 509 F.

Supp. 3d 116, 174 (D.N.J. 2020).7 So long as there is reliable evidentiary support

demonstrating that the expert’s proposed mechanism is at least plausible, disputes

over the relative merits of his opinion “should be tested by the adversary process—

competing expert testimony and active cross-examination—rather than excluded




       7
          See also In re Fosamax Prod. Liab. Litig., 645 F. Supp. 2d 164, 183 (S.D.N.Y. 2009)
(“That the mechanism remains unknown does not mean that the one proposed by the [plaintiffs’]
experts is not widely accepted as plausible.”); In re Neurontin Mktg., Sales Prac., & Prod. Liab.
Litig., 612 F. Supp. 2d 116, 149 (D. Mass. 2009) (biological plausibility opinion admissible despite
“robust debate in the scientific community” on the proposed mechanism); In re
Phenylpropanolamine (PPA) Prod. Liab. Litig., 289 F. Supp. 2d 1230, 1247 (W.D. Wash. 2003)
(“The fact that the mechanism remains unclear does not call the reliability of the opinion into
question.”).
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 5 of 17

                                                                                   Page 5 of 17


from a jury’s scrutiny.” See In re Neurontin Mktg., Sales Prac., & Prod. Liab. Litig.,

612 F. Supp. 2d 116, 159 (D. Mass. 2009).

       In this litigation, Plaintiffs’ experts have offered reliable evidentiary support

plausibly demonstrating a mechanistic basis for noise-induced HHL in humans.

Indeed, the scientific community has developed several pathophysiological

explanations for noise-induced HHL, based on animal studies across mammalian

species, temporal bone studies on human cadavers, and studies of physiological

function in living humans.

       As brief background, sensorineural hearing loss can arise following damage

to inner ear structures and/or the auditory nerve. The classic view of this condition

focused on damage or loss of hair cells as the primary culprit, the functional effects

of which are detectable as changes in hearing thresholds on traditional audiograms.8

Damage to other parts of the inner ear—e.g., outer hair cells, cochlear neurons and

synapses—was previously thought to occur largely as a secondary consequence of

hair cell degeneration. 9

       In recent decades, the classic view of the pathophysiology of sensorineural

hearing loss has evolved due to a growing body of scientific literature providing



       8
         See PZ Wu et al., Primary neural degeneration in the human cochlea: evidence for hidden
hearing loss in the aging ear, 407 NEUROSCIENCE 8, 9 (2019) (“Wu 2019”), ECF No. 1902-20 at
3; Kujawa-Liberman 2017, ECF No. 1902-11 at 2.
       9
           See id.
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 6 of 17

                                                                                  Page 6 of 17


evidence that damage to other cochlear structures can cause hearing deficits without

destroying hair cells or elevating standard hearing thresholds. 10 Loss or damage to

cochlear neurons (primary neural degeneration) and to the synapses connecting inner

hair cells to auditory nerve fibers (cochlear synaptopathy) have been identified as

significant areas of vulnerability.11 Numerous studies across mammalian species—

including mice, guinea pigs, gerbils, chinchillas, and non-human primates—have

plainly documented that noise exposure can induce “extensive” neural and synaptic

damage without permanent hair cell loss or threshold shifts.12 And both primary

neural degeneration and cochlear synaptopathy have been shown to impair hearing

function at suprathreshold levels and disrupt auditory signal processing in animal

models.13



       10
         See Kohrman, ECF No. 1932-2 at 2-3; Kujawa-Liberman 2017, ECF No. 1902-11 at 3;
Sharon G. Kujawa & M. Charles Liberman, Synaptopathy in the noise-exposed and aging cochlea:
Primary neural degeneration in acquired sensorineural hearing loss, 330 HEARING RSCH. 191
(2015), ECF No. 1902-17 at 2-3.
       11
            See id.
       12
           See Sharon G. Kujawa & M. Charles Liberman, Adding Insult to Injury: Cochlear Nerve
Damage after “Temporary” Noise-Induced Hearing Loss, 29(45) J. OF NEUROSCIENCE 14077
(2009) (mice), P-GEN-05405; see also Penelope W.C. Jeffers et al., Noise-Induced Hearing Loss
in Gerbil: Round Window Assays of Synapse Loss, FRONTIERS IN CELLULAR NEUROSCIENCE 15,
Art. 699978 (2021) (gerbil), P-GEN-06313; T.T. Hickman et al., Blast-induced cochlear
synaptopathy in chinchillas, SCI. REP. 8, Art. 10740 (2018) (chinchillas), P-GEN-05481; Valero
et al., Noise-Induced Cochlear Synaptopathy in Rhesus Monkeys (Macaca mulatta), 353 HEARING
RSCH. 213 (2017) (monkeys), ECF No. 1902-18; Harrison W. Lin et al., Primary Neural
Degeneration in the Guinea Pig Cochlea After Reversible Noise-Induced Threshold Shift, 12 J. OF
THE ASS’N FOR RSCH. IN OTOLARYNGOLOGY 605 (2011) (guinea pigs).
       13
         See id.; see also Warren Bakay et al., Hidden hearing loss selectively impairs neural
adaptation to loud sound environments, 9(1) NATURE COMMC’NS 1-11 (2021), P-GEN-05288.
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 7 of 17

                                                                                     Page 7 of 17


       Human studies of primary neural degeneration and cochlear synaptopathy are

harder to come by. There is currently no way to biopsy or image the cellular-level

structures of the inner ear in living humans, so neuronal and synaptic damage can

only be directly observed through post-mortem temporal bone analysis involving

manual counts of hair cells, cochlear synapses, neurons, and auditory nerve fibers.

Nevertheless, temporal bone studies have confirmed that, as in the animal models,

human inner ears can have significant neuronal and synaptic loss despite the

presence of a relatively full complement of hair cells. 14 Such studies have also

shown—again, as with animals—“acoustic injury” caused by noise exposure can

“accelerate” age-related primary neural degeneration and synaptopathy in humans,

and “exacerbate” outer hair cell loss in the high-frequency region of the cochlea.15

Statistical analysis of temporal bone data has found that neuronal loss, although not



       14
           Wu 2019, ECF No. 1902-20 at 3 (finding age-related neuronal loss was “almost three
times steeper than the loss of [inner hair cells]” in study of 20 temporal bones of “normal-aging”
people without any explicit otologic complaints); Lucas M. Viana et al., Cochlear neuropathy in
human presbycusis: confocal analysis of hidden hearing loss in post-mortem tissue, 327 HEARING
RSCH. 78 (2015) (finding synaptic loss and neural degeneration despite near-normal hair cell
populations in study of 5 temporal bones with no history of otologic disease), ECF No. 1902-15;
Chadi A. Makary et al., Age-Related Primary Cochlear Neuronal Degeneration in Human
Temporal Bones, 12 J. ASS’N FOR RSCH. IN OTOLARYNGOLOGY 711, 715 (2011) (“Makary 2011”)
(finding “significant” age-related neuronal loss in study of 100 temporal bones with no known
history of otologic disease and normal populations of inner and outer hair cells), P-GEN-06290.
       15
          Pei-Zhe Wu et al., Primary Neural Degeneration in Noise-Exposed Human Cochleas:
Correlations with Outer Hair Cell Loss and Word-Discrimination Scores, 41(20) J. OF
NEUROSCIENCE 4439 (2021) (“Wu 2021”), ECF No. 1902-19 at 2; see also Makary 2011, P-GEN-
06290 at 713 (two of three temporal bones with known history of noise exposure had neuronal
counts “well below” the study’s mean count).
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 8 of 17

                                                                                       Page 8 of 17


reflected in audiometric thresholds, is correlated with poor speech and word

discrimination ability. 16

       There is an obvious gap in the current research because direct observation,

measurement and study of the pathophysiological changes associated with neuronal

and synaptic dysfunction cannot yet be done in living humans. But there is definitive

evidence that primary neural degeneration, synaptopathy and outer hair cell loss can

occur in living humans, with heightened effects as a consequence of noise, based on

the temporal bone studies. And there is both physiological 17 and epidemiological18

evidence that living humans with normal audiograms can experience the kinds of

auditory deficits that have been conclusively shown to be associated with primary



       16
            See Wu 2021, ECF No. 1902-19 at 2-3, 7, 9.
       17
          See Naomi F. Bramhall et al., Auditory Brainstem Response Altered in Humans With
Noise Exposure Despite Normal Outer Hair Cell Function, 38(1) EAR & HEARING e1-e12 (2017)
(“Bramhall 2017”) (young veterans with high levels of military noise exposure and normal pure-
tone thresholds showed reduced levels of auditory brainstem response “consistent with the data
from animal models of noise-induced cochlear synaptopathy”), ECF No. 1902-16 at 12-13; M.
Charles Liberman et al., Toward a Differential Diagnosis of Hidden Hearing Loss in Humans,
11(9) PLOS ONE 1-15 (2016) (“Liberman 2016”) (young adults with high levels of noise exposure
and normal audiometric thresholds had “significant elevation” of thresholds at high frequencies,
“increased difficulty in noisy environments,” and “poorer speech discrimination scores”), ECF No.
1902-23 at 3, 12.
       18
           See Christopher Spankovich et al., Self reported hearing difficulty, tinnitus, and normal
audiometric thresholds, the National Health and Nutrition Examination Survey 1999-2002, 358
HEARING RSCH. 30, 35 (2018) (finding that 10-15% of individuals with self-reported hearing
difficulties have normal audiometric thresholds), P-GEN-05300; Kelly L. Tremblay et al., Self-
Reported Hearing Difficulties Among Adults with Normal Audiograms: The Beaver Dam
Offspring Study, 36(6) EAR & HEARING at 14 (2015) (same regarding 12% of individuals with
normal audiograms), P-GEN-06312; see also George A. Gates et al., Hearing in the Elderly: The
Framingham Cohort, 1983-1985, 11(4) EAR & HEARING 247, 253 (1990) (same regarding 20.2%
of subjects with normal audiograms), P-GEN-06279.
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 9 of 17

                                                                          Page 9 of 17


neural degeneration, synaptopathy and/or outer hair cell loss in animal models. It is

the animal models, then, that bridge the gap. For biological plausibility purposes,

that is enough.

      Animal studies may support a biological plausibility opinion so long as an

expert explains how and why the animal data can be reliably extrapolated to support

conclusions about humans. See In re Abilify (Aripiprazole) Prods. Liab. Litig., 299

F. Supp. 3d 1291, 1310 (N.D. Fla. 2018) (citing Gen Elec. Co. v. Joiner, 522 U.S.

136, 144-45 (1987)). “When courts exclude such opinions, it is often because the

comparison between the animals and humans is too attenuated, or because of

methodological problems with the [animal] studies themselves.” In re Levaquin

Prods. Liab. Litig., No. 0:08md1943, 2010 WL 8400514, at *3 (D. Minn. Nov. 8,

2010) (collecting cases). This is not the case here.

      Plaintiffs’ experts reliably explained that the anatomy and physiology of the

inner ear are “very comparable” across mammalian species, including humans. See

Transcript of Daubert Hearing (Spankovich), ECF No. 1906 at 29, 39, 84. In other

words, not only do the morphological structures of the inner ear “look very similar”

among mammals, they also perform in “very much the same” way on measures of

physiological function, such as auditory brain stem response and otoacoustic

emissions (more on those later). Id. at 39. There are differences, of course. Of

particular relevance to this litigation, the level and duration of noise exposure that
      Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 10 of 17

                                                                                 Page 10 of 17


will cause auditory injury varies by species. But that fact is not at all dispositive.

As already discussed, an extensive body of scientific work definitively establishes

that noise overexposure—at varying levels of intensity—can cause cochlear injury

in mammals from mouse to man, and that in doing so, impacts largely the same

anatomical structures (including cochlear neurons, synapses and outer hair cells) in

largely the same ways. 19 In light of these indisputable biological similarities, it is at

least plausible that the animal models of primary neural degeneration and cochlear

synaptopathy reliably explain the primary synaptic and neuronal loss found in

human temporal bones, as well as the observed phenomenon of “hidden” auditory

dysfunction in living humans.20             There being reliable evidentiary support

demonstrating the biological plausibility of Plaintiffs’ experts’ HHL opinions, the

opinions are admissible under Rule 702 and Daubert.

II.      Diagnosis of HHL in Individual Plaintiffs

         Diagnosing HHL in living humans is more complicated.                   Although its

existence is widely acknowledged and accepted, it is not a well-understood



         19
           Defendants have not argued that any of the underlying animal or other data cited by
Plaintiffs’ experts is itself methodologically flawed.
         20
          Indeed, at least one of Defendants’ experts, Dr. Mark R. Stephenson, seems to agree.
See Mark R. Stephenson, Occupational Hearing Loss from Non-Gaussian Noise, 38(3) SEMINARS
IN HEARING 223, 224 (2017) (“[N]ew research has found that the physiological effects of noise
may extend beyond the outer hair cells of the cochlea to the synapse between the hair cells and
auditory neurons. This damage—known as synaptopathy—can create a “hidden” hearing loss not
evident on the pure tone audiogram.”), P-GEN-06324.
  Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 11 of 17

                                                                              Page 11 of 17


condition. By definition, it cannot be detected by a visual examination of the ear

canal or via standard audiometric assessment. Nevertheless, there are established

diagnostic techniques that can reveal the cause of certain otherwise “hidden”

perceptual deficits. In the Court’s view, and based on the evidentiary record, there

are essentially two tiers of HHL diagnoses—those that are supported by a

measurable indicator of auditory dysfunction, and those that are not. For the

following reasons, only the former are admissible in this litigation.

      Some forms of “hidden” auditory injuries can be reliably measured and

diagnosed in the living. For example, extended high-frequency audiometry can be

useful for detecting hearing loss associated with damage to hair cells near the base

of the cochlea, which may be a sign of synaptopathy at lower frequencies.21 Outer

hair cell integrity and function can be assessed using distortion product otoacoustic

emissions      (DPOAEs). 22        Auditory    brain   response   (ABR)      testing   and

electrocochleograms can provide physiological measurements of the activity of

auditory nerve fibers in response to sound, which can be an indicator of the




      21
           See Liberman 2016, ECF No. 1902-23 at 3.
      22
         See Maryam Emadi, et al., Comparison of the Transient Evoked Otoacoustic Emissions
(TEOAEs) and Distortion Products Otoacoustic Emissions (DPOAEs) in Normal Hearing Subjects
With and Without Tinnitus, 70(1) INDIAN J. OTOLARYNGOLOGY AND HEAD & NECK SURGERY 115-
118 (2018), P-GEN-06276 at 117.
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 12 of 17

                                                                              Page 12 of 17


proportion of intact neuronal synapses. 23 Another electrophysiological measure, the

auditory frequency-following response (FFR), can detect deficiencies in the neural

coding and processing of sound, including speech, at various points along the

auditory pathway.24 Additional behavioral measures of auditory function (i.e., tests

that require a subjective response from the listener)—such as speech recognition

thresholds (SRT), word recognition scores (WRS), speech- and other signal-in-noise

tests—can be used to assess speech intelligibility, discrimination and auditory

temporal processing.25

       All of the aforementioned diagnostic tools have limitations. None of them

can definitively demonstrate the absence of cochlear damage, and none can directly

measure cochlear synaptopathy. And some of them, like ABR and FFR, have shown

high variability both within and between individual test subjects, and their results

can be affected by factors unrelated to auditory injury (such as electrode placement,




       23
          See Naomi Bramhall et al., The search for noise-induced cochlear synaptopathy in
humans: Mission impossible?, 377 HEARING RSCH. 88 (2019) (“Bramhall 2019”), ECF No. 1932-
3 at 25-29; Bramhall 2017, ECF No. 1902-16.
       24
          See Naomi F. Bramhall et al., Envelope following response measurements in young
veterans are consistent with noise-induced cochlear synaptopathy, 408 HEARING RSCH., Art.
108310 (2021), P-GEN-06274; Kohrman, ECF No. 1932-2 at 11.
       25
         See Mark A. Parker, Identifying three otopathologies in humans, 398 HEARING RSCH. 1
(2020), P-GEN-06296; Bramhall 2019, ECF No. 1932-3 at 30; Zadeh 2019, P-GEN-06294 at
23753.
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 13 of 17

                                                                                   Page 13 of 17


physiological noise inherent in the recordings, and tissue conductivity).26 There is

also the problem of test validation because the diagnosis of certain “hidden”

pathologies cannot yet be directly confirmed except by post-mortem counting of

neurons, synapses, and auditory nerve fibers. Nevertheless, all of the tools are

generally accepted and widely employed in the medical and audiological

communities to measure auditory dysfunction and perceptual deficits not captured

by traditional audiometry. Consequently, the Court finds them sufficiently reliable

to support a diagnosis of hidden hearing loss in this litigation. Objections to the

limitations of the tools go to the weight of an expert’s hidden hearing loss diagnosis

not its admissibility.

       Now to the trickier question—what about individual plaintiffs with normal

audiograms who complain of perceptual difficulties but have no electrophysiological

or behavioral/audiometric (high-frequency and/or speech audiometry) support for a

diagnosis of HHL? Given the scientific landscape, the Court concludes that a

reliable HHL diagnosis is not currently possible for those plaintiffs. There is no

established set of diagnostic criteria or even guidelines for diagnosing HHL, and the

precise nature and extent of its accompanying functional deficits are ill-defined.27


       26
         See Liberman 2016, ECF No. 1902-23 at 11; Richard Hoben et al., Outer Hair Cell and
Auditory Nerve Function in Speech Recognition in Quiet and in Background Noise, 11 FRONTIERS
IN NEUROSCIENCE, Art. 157 at 17 (2017), P-GEN-06282.
       27
          The only exception is tinnitus, the diagnostic process for which is far more advanced
than, and readily distinguishable from, the other categories of hidden hearing loss. Tinnitus has
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 14 of 17

                                                                                    Page 14 of 17


At this time, without at least some measurable indicator of auditory dysfunction,

there is no universal standard by which to even adequately characterize an

individual’s perceptual difficulties, much less reliably diagnose them as a recognized

medical condition. Consequently, expert testimony doing precisely that would be

inherently speculative—somewhat informed speculation, to be sure, but nonetheless

lacking a sufficient scientific basis to reliably support a specific causation opinion

for HHL. It also injects a separate and very real danger of unfairly misleading and

confusing the jury regarding the science, which far outweighs any negligible

probative value of such an opinion. See United States v. Frazier, 387 F.3d 1244,

1263 (11th Cir. 2004) (“E]xpert testimony may be assigned talismanic significance

in the eyes of lay jurors, and, therefore, the districts must take care to weigh the value

of such evidence against its potential to mislead or confuse.”); Hull v. Merck & Co.,

Inc., 758 F.2d 1474, 1477 (11th Cir. 1985) (holding that admission of speculative

and “potentially confusing testimony is at odds with the purposes of expert testimony

as envisioned in Fed. R. Evid. 702.”). This is not to say that an individual plaintiff

cannot describe his or her perceived auditory difficulties, whatever they may be. But




well-established and universally applied diagnostic criteria, protocols for measuring a patient’s
subjective perception of tinnitus sound, pitch, and volume (e.g., pitch and loudness matching,
minimum masking levels, residual inhibition), questionnaires for measuring the subjective burden
of a person’s tinnitus (e.g., Tinnitus Handicap Inventory, Tinnitus Functional Index), and a unique
International Classification of Disease (ICD) code (H93.1). Moreover, its diagnostic reliability
has never been challenged in this litigation.
  Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 15 of 17

                                                                           Page 15 of 17


no expert will be permitted to diagnose or otherwise explain a plaintiff’s difficulties

as HHL—with the exception of tinnitus—absent a measurable indicator of auditory

dysfunction based on a generally accepted audiological technique.              Without

substantive support, an HHL opinion must be excluded on reliability, helpfulness,

and 403 grounds.

      Applying the above findings to Adkins and Wayman’s cases is all that

remains. For Adkins, the HHL opinions of Drs. Marc Bennett and Marc Fagelson

must be excluded. Both doctors’ HHL opinions are based only on the fact that

Adkins: (1) has normal audiometric thresholds across all standard frequencies, albeit

a little higher in recent years; and (2) reports difficulty understanding speech in

certain environments. See Marc Bennett Rep. (Adkins), ECF No. 1864-46 at 11, 16;

Fagelson Rep. (Adkins), ECF No. 1864-2 at 12-13. Neither doctor performed any

diagnostic test for “hidden” auditory injuries, even though a prior audiometric test

in Adkins’ records notably reflected that he had “excellent” speech discrimination

scores and “normal” acoustic reflexes in 2019. See Fagelson Dep., ECF No. 1864-

1 at 14. In short, the HHL opinions for Adkins are not supported by any measurable

indicator of auditory dysfunction. Therefore, they must be excluded on reliability,

helpfulness, and 403 grounds.28


      28
         Because Plaintiffs’ experts’ HHL opinions for Adkins are excluded, Dr. James
Crawford’s opinions on HHL for Adkins are likewise excluded. See Crawford Rep. (Adkins),
ECF No. 1863-5 at 5, 7, 12-14.
   Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 16 of 17

                                                                       Page 16 of 17


       Wayman is different. He too has normal audiometric thresholds in the

traditional testing frequency range and reports difficulty hearing in complex

listening environments, as well as trouble understanding “pitched” voices (such as

women and children). See Lustig Rep. (Wayman), ECF No. 1864-4 at 11. But

there’s more. Wayman also has undergone extensive testing—both in connection

with this litigation (IME, November 13, 2020) and before it (VA, 2017)—which

reflects that he has extended high frequency hearing loss above 10,000 Hz in both

ears, “compromised and reduced otoacoustic emission[s]” (DPOAEs) at 4,000 Hz

and above in both ears, an absence of acoustic reflexes, and “poor morphology and

abnormalities” in his auditory brain stem response (ABR). See Spankovich Dep.,

ECF No. 1902-14 at 17; Spankovich Rep. (Wayman), ECF No. 1864-6 at 8; see also

Lustig Rep. (Wayman), ECF No. 1864-4 at 17, 25. All of those findings constitute

objective evidence that Wayman suffers from auditory injuries that are “hidden”

behind his normal audiogram. Because Plaintiffs’ experts relied on those findings

as the basis for their HHL opinions, the opinions are admissible under Rule 702 and

Daubert.

III.   Conclusion

       Based on the foregoing:

       A.    Defendants’ motion to exclude the HHL opinions of Drs. Marc Bennett
             and Marc Fagelson in Adkins’ case is GRANTED.
Case 3:19-md-02885-MCR-GRJ Document 1933 Filed 09/12/21 Page 17 of 17

                                                                Page 17 of 17


   B.   Defendants’ motion to exclude the HHL opinions of Drs. Lawrence
        Lustig and Christopher Spankovich in Wayman’s case is DENIED.

   C.   Plaintiffs’ motion to exclude the rebuttal opinion on HHL in Adkins’
        case from Dr. James Crawford is DENIED AS MOOT.

   SO ORDERED, on this 12th day of September, 2021.


                          M. Casey Rodgers
                          M. CASEY RODGERS
                          UNITED STATES DISTRICT JUDGE
